 



Exhibit 10.1
CHANGE-IN-CONTROL AGREEMENT
          THIS CHANGE-IN-CONTROL AGREEMENT is made and entered into as of the
21st day of September, 2005 by and between FIRST CHARTER CORPORATION (the
“Company”), a North Carolina corporation, and Josephine Sawyer (“Employee”), an
individual residing in Davidson, North Carolina.
Background Statement
          First Charter Bank (the “Bank”) is a wholly owned subsidiary of the
Company. Employee is a valued employee of the Bank. In order to induce Employee
to continue employment with the Bank and to enhance Employee’s job security, the
Company desires to provide compensation to Employee in the event Employee’s
employment is terminated following a change- in-control of the Company, as
hereinafter provided.
          NOW, THEREFORE, in consideration of the mutual covenants contained
herein, the compensation the Company agrees to pay to Employee, Employee’s
continued employment with the Bank, and of other good and valuable
considerations, the receipt and sufficiency of which are hereby acknowledged,
the Company and Employee agree as follows:
          1. Termination following a Change-in-Control. If a Change-in-Control
(as defined in Section 1(iii) hereof) occurs and if, within one year following
the Change-in-Control, the employment of Employee is terminated (x) by the
Company or the Bank other than for Cause or (y) by Employee for Good Reason,
Employee’s Compensation shall continue to be paid, subject to applicable
withholdings, by the Company for a period of 12-months following such
termination of employment. In lieu of receiving payment of Compensation for such
12-month period in installments, the Employee may elect, at any time prior to
the earlier to occur of a Change-in-Control or action by the Board of Directors
of the Company with respect to an event which would, upon consummation, result
in a Change-in-Control (which election shall be evidenced by notice filed with
the Company), to be paid the present value of any such Compensation in a lump
sum within 30 days of termination of the Employee’s employment under
circumstances entitling such Employee to Compensation hereunder. The calculation
of the amount due shall be made by the independent accounting firm then
performing the Company’s independent audit, and such calculation, including but
not limited to the discount factor used to determine present value, shall be
conclusive.
          For purposes of this Agreement, the following terms shall have the
meanings indicated:

  (i)   Cause. Termination by the Company or the Bank for “Cause” shall mean (A)
termination on account of willful misconduct of a material nature by the
Employee in connection with performance of his duties as an employee; (B) use of
alcohol or narcotics that affects his ability to perform his duties as an
employee; (C) conviction of a felony or serious misdemeanor involving moral
turpitude; (D) embezzlement or theft from the Company or the Bank; (E) gross
inattention to or dereliction of duty; or (F) performance by the Employee of any
other willful acts which Employee knew or reasonably should have known would be
materially detrimental to the Company or the Bank.

45



--------------------------------------------------------------------------------



 



  (ii)   Good Reason. Termination by the Employee for “Good Reason” shall mean
(A) a material reduction in Employee’s position, duties, responsibilities or
status as in effect immediately preceding the Change-in-Control, or a change in
Employee’s title resulting in a material reduction in his responsibilities or
position with the Company or the Bank as in effect immediately preceding the
Change-in-Control, in either case without Employee’s consent; (B) a material
reduction in the rate of Employee’s base salary as in effect immediately
preceding the Change-in-Control or a material decrease in the bonus percentage
to which Employee was entitled pursuant to any of the Company’s incentive bonus
plans at the end of the fiscal year immediately preceding the Change-in-Control,
in either case without Employee’s consent; provided, however, that nothing
herein shall be construed to guarantee the Employee’s bonus award if
performance, either by the Company or Employee, is below target as set forth in
any of the Company’s such incentive bonus plans; or (C) the relocation of
Employee, without his consent, to a location outside a 30 mile radius of
Concord, North Carolina, following a Change-in-Control.     (iii)  
Change-in-Control. For purposes of this Agreement, “Change-in-Control” shall
mean (A) the consummation of a merger, consolidation, share exchange or similar
transaction of the Company with any other corporation as a result of which the
holders of the voting capital stock of the Company as a group would receive less
than 50% of the voting capital stock of the surviving or resulting corporation;
(B) the sale or transfer (other than as security for obligations of the Company)
of substantially all the assets of the Company; (C) in the absence of a prior
expression of approval by the Board of Directors, the acquisition of more than
20% of the Company’s voting capital stock by any person within the meaning of
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), other than a person, or group including a person, who
beneficially owned, as of the date of this Agreement, more than 5% of the
Company’s securities; (D) during any period of two consecutive years,
individuals who at the beginning of such period constitute the Board of
Directors of the Company cease for any reason to constitute at lease a majority
thereof unless the election, or the nomination for election by the Company’s
shareholders, of each new director was approved by a vote of at lease two-thirds
of the directors then still in office who were directors at the beginning of the
period; or (E) any other change-in-control of the Company of a nature that would
be required to be reported in response to Item 6(e) of Schedule 14A of
Regulation 14A promulgated under the Exchange Act or the acquisition of control,
within the meaning of Section 2(a)(2) of the Bank Holding Company Act of 1956,
as amended, or Section 602 of the Change in Bank Control Act of 1978, of the
Company by any person, company or other entity.     (iv)   Compensation.
Employee’s Compensation shall consist of the following: (A) Employee’s annual
base salary, as paid by the Company or the Bank, in effect immediately preceding
the Change-in-Control and (B) the average of any bonus paid by the Company or
the Bank to Employee during the two most recent fiscal years ending prior to
such Change-in-Control pursuant to any of the Company’s incentive bonus plan.

46



--------------------------------------------------------------------------------



 



          2. Additional Benefits. Upon termination of Employee’s employment
entitling Employee to Compensation set forth in Section 1 hereof, the Company
shall maintain in full force and effect for the continued benefit of Employee
for such 12-month period health insurance (including coverage for Employee’s
dependents to the extent dependent coverage is provided by the Company for its
employees generally) under such plans and programs in which Employee was
entitled to participate immediately prior to the date of such termination of
employment, provided that Employee’s continued participation is possible under
the general terms and provisions of such plans and programs. In the event that
Employee’s participation in any such plan or program is barred, the Company
shall arrange to provide Employee with health insurance benefits for such
12-month period substantially similar to those which Employee would otherwise
have been entitled to receive under such plans and programs from which his
continued participation is barred. However, in no event will Employee receive
from the Company the health insurance contemplated by this Section 2 if Employee
receives comparable insurance from any other source.
          3. Limit on Payments. It is the intention of the Company and Employee
that no portion of the payment made under this Agreement, or payments to or for
Employee under any other agreement or plan, be deemed to be an excess parachute
payment as defined in Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”) or any successor provision. The Company and Employee agree
that the present value of any payment hereunder and any other payment to or for
the benefit of Employee in the nature of compensation, receipt of which is
contingent on a Change-in-Control of the Company, and to which Section 280G of
the Code or any successor provision thereto applies, shall not exceed an amount
equal to one dollar less than the maximum amount that Employee may receive
without becoming subject to the tax imposed by Section 4999 of the Code or any
successor provision or which the Company may pay without loss of deduction under
Section 280G of the Code or any successor provisions. Present value for purposes
of this Agreement shall be calculated in accordance with Section 1274(b)(2) of
the Code or any successor provision. In the event that the provisions of
Section 280G and 4999 of the Code or any successor provisions are repealed
without succession, this Section 3 shall be of no further force or effect.
          4. Effect of Agreement. Nothing contained in this Agreement shall
confer upon Employee any right to continued employment by the Company or the
Bank or shall interfere in any way with the right of the Company or the Bank to
terminate his employment at any time for any reason. The provisions of this
Agreement shall not affect in any way the right or power of the Company to
change its business structure or to effect a merger, consolidation, share
exchange or similar transaction, or to dissolve or liquidate, or sell or
transfer all or part of its business or assets.
          5. Source of Payment. All payments provided for under this Agreement
shall be paid in cash from the general funds of the Company, and no special or
separate fund shall be established, and no other segregation of assets shall be
made to assure payment, except as provided to the contrary in funded benefits
plans. Employee shall have no right, title or interest whatsoever in or to any
investments that the Company may make to aid the Company in meeting its
obligations hereunder. Nothing contained herein, and no action taken pursuant to
the provisions hereof, shall create or be construed to create a trust of any
kind or a fiduciary relationship between the Company and Employee or any other
person. To the extent that any person acquires a right to receive payments from
the Company hereunder, such right shall be no greater than the right of an
unsecured creditor of the Company.

47



--------------------------------------------------------------------------------



 



  6.   General Provisions.     (i)   Binding Effect. This Agreement shall be
binding upon, and inure to the benefit of, Employee and the Company and their
respective permitted successors and assigns. Neither this Agreement nor any
right or interest hereunder shall be assignable by Employee, his beneficiaries,
or legal representatives without the Company’s prior written consent. The
Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation, share exchange or otherwise) to all or substantially all
of the business and/or assets of the Company, by agreement in form and substance
satisfactory to Employee, to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. Failure of the
Company to obtain such agreement prior to the effectiveness of any such
succession shall be a breach of this Agreement and shall entitle Employee to
compensation from the Company in the same amount and on the same terms as he
would be entitled to hereunder if he terminated his employment for Good Reason,
except that for purposes of implementing the foregoing, the date on which any
such succession becomes effective shall be deemed the date Employee’s employment
was terminated. As used in this Agreement, “Company” shall mean the Company as
defined herein and any successor to its business and/or assets as aforesaid that
executes and delivers the agreement provided for in this Section 6(i) or that
otherwise becomes bound by all the terms and provisions of this Agreement by
operation of law.     (ii)   Amendment of Agreement. This Agreement may not be
modified or amended except by an instrument in writing signed by the parties
hereto.     (iii)   Headings and Gender. The headings of paragraphs herein are
included solely for convenience of reference and shall not control the meaning
or interpretation of any of the provisions of this Agreement.     (iv)  
Governing Law. This Agreement has been executed and delivered in the State of
North Carolina, and its validity, interpretation, performance and enforcement
shall be governed by the laws of such state.

     IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto
as of the day and year first above stated.

                  FIRST CHARTER CORPORATION    
 
           
 
  By:   /s/ Robert E. James, Jr.
 
   
 
                EMPLOYEE:    
 
                /s/ Josephine Sawyer   (SEAL)          

48